Office Action Summary

Claims 1-4, 7-9, 13, 17-18, and 20-26 are pending in the application.    

Allowable Subject Matter
Claims 1-4, 7-9, 13, 17-18, and 20-26 are allowed in the application.  Please see the reasons for allowance below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the phone conversation on 2/8/2022 with Mrs. Elise Heilbrunn.
	The application has been amended as follows: 
1. (Currently Amended) A method comprising:
transmitting via a communications interface one or more instructions for providing a graphical user interface (GUI) for presentation at a client device, the graphical user interface identifying 
processing an indication of a selection of a designated object definition of the plurality of object definitions;
configuring a prediction model based, at least in part, on the designated object definition that has been selected;
generating, using the prediction model, for each of a plurality  of recommendations, a corresponding one of a plurality of propensity scores in association  with  a  target  object  instance of the designated object definition based, at least in part, on a set of data field values associated with the target object instance of the designated object definition; [[and]] 
selecting at least one recommendation of the plurality of recommendations based, at least in part, on the corresponding propensity score; and
dynamically updating the prediction model based, at least in part, on a response to the selected recommendation .

2. (Previously Presented) The method recited in claim 1, wherein each propensity score indicates a respective probability that the selected one of the plurality of recommendations will be 

3. (Currently Amended) The method recited in claim 1, wherein selecting at least one recommendation is performed according to[[:]] a filter rule.

4. (Previously Presented) The method recited in claim 1, further comprising: 
	ordering the plurality of recommendations based, at least in part, on a predetermined hierarchy.

5. (Cancelled)

6. (Cancelled) 

7. (Previously Presented) The method recited in claim 1, the method further comprising:
processing an indication of a selection of one or more object fields associated with the designated object definition;
wherein the prediction model is further configured based, on the one or more object fields that have been selected. 

8. (Currently Amended) The method recited in claim 7, the method further comprising: 
selecting the target object instance based, at least in part, on a prediction group, the prediction group being based on a designated one of the object fields.

9. (Original) The method recited claim 1, wherein the designated object definition is a contact object associated with an account object.

10. (Cancelled)

11. (Cancelled)

12. (Cancelled)

13. (Currently Amended) The method recited in claim [[12]] 1, wherein the prediction model is dynamically updated based on a plurality of responses, each response corresponding to a respective one of the recommendations.

14. (Cancelled)

15. (Cancelled)

16. (Cancelled)
17. (Currently Amended) A database system implemented using a server system, the database system configurable to cause:
transmitting via a communications interface one or more instructions for providing a graphical user interface (GUI) for presentation at a client device, the graphical user interface identifying a plurality of object definitions;
processing an indication of a selection of a designated object definition of the plurality of object definitions;
configuring a prediction model based, at least in part, on the designated object definition that has been selected;
generating, using the prediction model, for each of a  plurality  of  recommendations, a corresponding one of a plurality of propensity scores in  association  with  a  target  object  instance of the designated object definition based, at least in part, on a set of data field values associated with the target object instance of the designated object definition;
selecting at least one recommendation of the plurality of recommendations based, at least in part, on the corresponding propensity score; and
dynamically updating the prediction model based, at least in part, on a response to the selected recommendation.

18. (Previously Presented) The computing system recited in claim 17, wherein each propensity score indicates a respective probability that the selected one of the plurality of recommendations will be accepted.

19. (Cancelled)

20. (Currently Amended) One or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising:
transmitting via a communications interface one or more instructions for providing a graphical user interface (GUI) for presentation at a client device, the graphical user interface identifying a plurality of object definitions;
processing an indication of a selection of a designated object definition of the plurality of object definitions;
configuring a prediction model based, at least in part, on the designated object definition that has been selected;
generating, using the prediction model, for each of a  plurality  of  recommendations, a corresponding one of a plurality of propensity scores in  association  with  a  target  object  instance of the designated object definition based, at least in part, on a set of data field values associated with the target object instance of the designated object definition;
selecting at least one recommendation of the plurality of recommendations based, at least in part, on the corresponding propensity score; and
dynamically updating the prediction model based, at least in part, on a response to the selected recommendation.

21. (Previously Presented) The database system as recited in claim 17, the database system further configurable to cause:
processing an indication of a selection of one or more object fields associated with the designated object definition;
wherein the prediction model is further configured based, on the one or more object fields that have been selected. 

22. (Previously Presented) The database system as recited in claim 21, the database system further configurable to cause:
selecting the target object instance based, at least in part, on a prediction group, the prediction group being based on a designated one of the object fields.

23. (Previously Presented) The database system as recited in claim 21, wherein the designated object definition is a contact object associated with an account object.

24. (Previously Presented) The non-transitory computer-readable media as recited in claim 20, the method further comprising:
 processing an indication of a selection of one or more object fields associated with the designated object definition;
wherein the prediction model is further configured based, on the one or more object fields that have been selected. 

25. (Previously Presented) The non-transitory computer-readable media as recited in claim 20, the method further comprising:
selecting the target object instance based, at least in part, on a prediction group, the prediction group being based on a designated one of the object fields.

26. (Previously Presented) The non-transitory computer-readable media as recited in claim 20, wherein the designated object definition is a contact object associated with an account object.

Reasons for Allowance
Claims 1-4, 7-9, 13, 17-18, and 20-26 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Cronin (U.S. Publication No. 2016/036,4420) in view of Kurapati (U.S. Publication No. 2016/008,6222), and Switzer (U.S. Publication No. 2012/006,6065).  While Cronin, a system and method for implementing a related command with a predictive query interface, teaches transmitting via a communications interface one or more instructions for providing graphical user interface (GUI) for presentation at a client device, the graphical user interface displaying a designated one or more criteria for selecting one of a plurality of recommendations for a target object instance associated with a designated object definition, configuring a predictive model for determining a propensity score for selected ones of the plurality of recommendations in association with the target object instance, the propensity score being a function of one or more data field values associated with the target object instance, the predictive model being configured based on user input received via the graphical user interface, and storing the predictive model on a storage medium for retrieval when selecting recommendations in response to requests received to access instances of the designated object definition, modeling using clusters and targets and objects, it does not explicitly teach using object with definitions. Kurapati, a system and method to remind users of targeted offers in similar categories, teaches clustering analysis using objects which are given formal definitions and also rules and definitions of objects as in [0325] for extraction of information for the models, it does not explicitly teach a feedback loop updating the prediction model. Switzer, a system and method to segment customers, teaches targeting offers to segments of customers using prediction models, but not updating the prediction model in response to the selected recommendation.  The combination of prior art does not teach this specific way as to how the system updates the model based upon the selected response, which is pointed out in Applicant’s arguments of 1/20/2022 on p. 2, and this adequately reflects the Claims 1-4, 7-9, 13, 17-18, and 20-26 are allowable over the prior art of record.
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of displaying and updating a recommendation, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by dynamically updated the prediction model based on a response to the selected recommendation, which creates a feedback loop updating the prediction model. Thus independent Claims 1, 17, and 20 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
2/8/2022